Citation Nr: 1502204	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-34 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for chronic low back pain.

2.  Entitlement to a compensable rating prior to January 16, 2014, and in excess of 20 percent thereafter for chronic cervical strain.

3. Entitlement to service connection for diabetes mellitus type II with peripheral neuropathy of the upper and lower extremities, to include as due to herbicide exposure.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In October 2011, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In February 2012, the Board remanded the appeal for further development.  At such time, the Veteran's issue regarding an increased rating for a neck disability was erroneously characterized as "entitlement to a rating in excess of 10 percent for chronic cervical strain," when in fact his rating was 0 percent.  However, in October 2014, the agency of original jurisdiction (AOJ) increased the rating for such disability to 20 percent, effective January 16, 2014.  In November 2014, the Veteran disagreed with the 20 percent rating and the effective date of that increase.  As the 20 percent evaluation is less than the maximum available rating, the issue remains on appeal before the Board, and has been characterized accordingly on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, with respect to the Veteran's disagreement of the effective date of his increase, the Board notes that the entire rating period stemming from his May 2008 claim is before the Board.  Therefore, if staged ratings are appropriate, the Board will determine the effective date of such increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, during the course of the appeal, in November 2014, the Veteran submitted a claim of entitlement to a TDIU based on his back and neck disabilities.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Therefore, the Board has taken jurisdiction over such issue and included it on the title page of this decision. 

In December 2014, the Veteran filed a claim for service connection for depression as secondary to his service-connected back disability.  Such issue has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

As a final preliminary matter, the Board notes this appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  However, the documents in Virtual VA are either duplicative of the evidence in VBMS or are irrelevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

The Board finds that, as relevant to all issues on appeal, a remand is necessary in order to obtain outstanding records.  In this regard, the Veteran recently identified additional outstanding private treatment records relevant to the issues on appeal.  Specifically, he identified additional records from Dr. K.A. at Holyoke Associates in Internal Medicine, dated from 2010 through the present.  See VA Form 21-4142a, dated October 2014.  The Board notes that records from this facility, previously of record, are dated through August 12, 2011.  A letter from the VA Private Medical Records Retrieval Center, dated December 2014, indicates that such records have been requested, but have not yet been received.  These records should be obtained prior to adjudication of the issues. 38 C.F.R. § 3.159.

Additionally, the October 2014 rating decision and November 2014 supplemental statement of the case indicate that electronic treatment records from the Northampton VA Healthcare System, dated from April 2012 to September 2014, were reviewed by the AOJ.  However, such records do not appear to be associated with the Veteran's VBMS or Virtual VA file.  On remand, the AOJ should associate these, and any other recent, outstanding treatment records with the Veteran's electronic claims file.

Furthermore, a September 2014 document reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) as of February 2007.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

As relevant to the Veteran's claim for a TDIU, a review of the record reveals that the AOJ appears to be in the process of developing such claim.  Therefore, following the receipt of the aforementioned records, the AOJ should review the record and conduct any additionally indicated development, to include obtaining any examinations and/or opinions, deemed necessary for the adjudication of the claim.

Finally, regarding the Veteran's claim for higher ratings for his neck disability, the Board notes that, in his attorney's disagreement with the propriety of the assigned 20 percent rating and the effective date of such increase, he requested a Decision Review Officer (DRO) hearing.  It appears that such has been scheduled for January 15, 2015.  However, in recent correspondence, the Veteran's attorney requested documents so as to support his arguments at such hearing and that the hearing be rescheduled so as to allow a review of the documents.  Therefore, it is unclear whether the DRO hearing will take place as scheduled.  Regardless of when the DRO hearing ultimately takes place, such testimony should be considered in the readjudication of the Veteran's claim involving his neck disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate medical records from Northampton VA Healthcare System, dated from April 2012 to September 2014, and any records thereafter, with the Veteran's electronic claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Complete the remaining steps necessary to obtain the  additional records from Dr. K.A. at Holyoke Associates in Internal Medicine, dated from 2010 through the present, identified by the Veteran on VA Form 21-4142a, dated October 2014.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  As relevant to the TDIU claim, following the receipt of the aforementioned records, the AOJ should review the record and conduct any additionally indicated development, to include obtaining any examinations and/or opinions, deemed necessary for the adjudication of the claim.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the testimony offered at the upcoming DRO hearing.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




